Attachment to advisory action
The present application, filed on (8/27/2019), is being examined under the first inventor to file provisions of the AIA .   In response to an election requirement mailed on 5/5/2020 the Applicant elected claims 1-3, 6 and 8 without traverse (6/30/2020). These claims were examined in this application on 08/27/2020. Claims 4-5, 7 and 9-18 were withdrawn from consideration. Applicant amended the claims and added claims 19-30 in a submission on 11/25/2020. A Final office action was mailed on 12/17/2020.
Applicant has now submitted amendments to claims after FINAL. The amendments include limitations which point to desired function but the structure included in the claim for those functions appears obvious from the prior art. Therefore the amended claims cannot be entered after Final.   
Further consideration and/or search may be required to address new limitations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436.  The examiner can normally be reached on 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/Primary Examiner, Art Unit 1716